Title: To George Washington from Colonel Francis Johnston, 7 July 1780
From: Johnston, Francis
To: Washington, George


					
						May it please Your Excelly
						Philada July 7th 1780.
					
					Lieutt McKinney who carries this to Your Excelly, has in charge another Detachment of the new Levies consisting of Ninety five men—The Route he will shew to Your Excelly, wh. probably will answer the several Detachments that are to be sent in future—Two hundred and thirty men including Captn Hubley’s Party have already been sent on, the present Detachment, together with those I shall be enabled to forward will amount to near 600 more, wh. the President informs me, will include the number he intended—I shou’d be happy, were it in my power to forward these men more expeditiously, but am prevented by the County Lieutts not having settled fully with them, however, I have procur’d an Order from Council directing an immediate settlement, wh. will enable me to send them on more rapidly.
					From what I can learn from President Reed it appears, he is determind to have the recruiting Service for the War opened, as soon as the last Detachment of the present Levies is sent on. I have the honor to be Your Excellys Most Obtedient Servt
					
						F: Johnston
					
				